DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 07/13/2016, the Amendment & Remark filed on 04/07/2022 and the Request for Continued Examination filed on 04/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “a point-to-point guidance component means, to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 85 recites “means to process processor-executable instructions from the component collection, the component collection storage structured with processor executable instruction including…”. It is unclear what the “means” include other than recited “processor” in the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-29, 57 and 85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to an apparatus, a manufacture and a process, which falls within one or more statutory categories. (Step 1: YES) 
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating financial transaction but for the recitation of generic computer components. That is, other than reciting “memory, processor, beacon and blockchain server”, nothing in the claim elements that precludes the steps from that of a financial transaction. 
For example, but for the “processor” and “beacon” language, “obtain a target wallet identifier registration at beacon, wherein the beacon is configured to register variable target wallet identifier, and wherein the beacon is structured having non-NFC wireless communications” in the context of the claimed invention encompasses one or more person manually obtaining registration requests via wireless communication; 
but for the “processor” and “beacon” language, “register the target wallet identifier with the beacon, wherein the beacon is configured to register variable target wallet identifiers” in the context of the claimed invention encompasses one or more person manually register the identifier;
but for the “processor”, “beacon” and “…wherein the beacon and obtainment of the unique wallet identifier is triggered by the user’s proximity to the beacon” language, “obtain a unique wallet identifier from a wallet source associated with a user at the beacon” in the context of the claimed invention encompasses one or more person manually obtaining the unique wallet identifier;
but for the “processor” and “beacon” language, “obtain a target transaction request at the beacon from the wallet source” in the context of the claimed invention encompasses one or more person manually obtaining the transaction request;
but for the “processor” and “blockchain database network” language, “commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.” in the context of the claimed invention encompasses one or more person manually committing that request to a blockchain database network; 
but for the “apparatus” language, “verify the target wallet identifier is associated with the organization” in the context of the claimed invention encompasses one or more person manually conducting the verification;
but for the “apparatus” language, “identifying the target wallet identifier exist in the organization’s database” in the context of the claimed invention encompasses one or more person manually identifying existing identifier;
If a claim, under its broadest reasonable interpretation, covers commercial activity, such as the facilitating of a transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organized Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the obtaining, registering, and committing steps. The involvement of the processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. The additional elements “beacon” and ““…wherein the beacon and obtainment of the unique wallet identifier is triggered by the user’s proximity to the beacon” are considered to be an insignificant extra solution to obtaining the identifier because proximity based communication, such as Bluetooth and NFC is a well-known solution to obtain data within certain proximity. Paragraph 0091 and other paragraphs of the Specification describe the proximity triggering of data obtainment at high generality of using known technology such as Bluetooth and NFC, the exact technological steps detailing how beacon is triggered by proximity is not discussed other than invoking the use of the known technology. Thus, it is apparent that feature of proximity triggered data obtainment is a result of using the known technology and would be nominal or tangential to the obtainment of data in the claims. Furthermore, the means plus functions in claim 85 are generically described in Specification paragraph 0406 that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to conduct financial transaction amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes obtaining data and transmitting data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes no more than a generic computing component performing steps of an abstract idea. Dependent claims 2-3, 6-28 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-29, 57 and 85 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15, 16, 19-21, 29, 57 and 85 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Elston et al (US 2003/0191709) in view of Yang et al (US 2015/0287026) further in view of Hymes (US 2008/0064333).

As per claim 1, Elston teaches a system comprising:
a memory; (See Elston Paragraph 0061-0071)
a point-to-point guidance component; (See Elston Paragraph 0061-0071, the “point-to-point guidance component” is interpreted as software or computer program under the Broadest Reasonable Interpretation in light of the Specification.)
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, (See Elston Paragraph 0061-0071)
 wherein a processor issues instructions from the point-to-point guidance component, stored in the memory, to:
obtain a target account identifier registration at a beacon, wherein the beacon is configured to register variable target account identifier; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
register the target account identifier with the beacon; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
obtain a unique account identifier from a migrant account source associated with a user at the beacon; (See Elston Paragraph 0131-134, 0168 and 0191-0192)
obtain a target transaction request at the beacon from the migrant account source; (See Elston Paragraph 0071, 0120 and 0231-0244)
commit the target transaction request for the amount specified in the target transaction request to database. (See Elston Paragraph 0071, 0120 and 0231-0244)
Elston does not teaches the account identifier are wallet identifier;
commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.
However, Yang teaches using payment source wallet identifier as payment source identifier; using target wallet identifier as payment target identifier and processing payment by transmitting a destination address of a payee to receive a payment from the payment source wallet identifier to a distributed blockchain database configured to propagate the transaction request to a distributed blockchain database network for payment targeted to the destination address provided. (See Yang Paragraph 0018, 0033-0034 and 0058-0059)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston with teaching from Yang to execute the payment transaction using cryptocurrency protocol. One of ordinary skill in the art would have been motivated as cryptocurrency payment enable higher anonymity of financial transactions, more flexibility in types of financial transactions, and better protection of user privacy (See Yang 0003), adapting such form of payment increases the usability of the system.
Elston in view of Yang does not teach wherein the beacon and obtainment of the unique wallet identifier is triggered by the user’s proximity to the beacon and wherein the beacon is structured having non-NFC wireless communication.
However, Hymes teaches a terminal obtaining identifier triggered by the user’s proximity to the beacon and wherein the terminal is structured having non-NFC wireless communication. (See Hymes Paragraph 0075)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Hymes to obtain wallet identifier via proximity triggering of NFC technology. One of ordinary skill in the art would have been motivated as NFC is a known form of effective communication.

As per claims 2, Elston in view of Yang in view of Hymes teaches:
wherein the beacon is registered to an organization. (See Elston Paragraph 0090-0101 and 0232-0236)

As per claims 3, Elston in view of Yang in view of Hymes teaches:
wherein the target wallet identifier is of an employee of the organization. (See Elston Paragraph 0090-0101 and 0232-0236)

As per claims 4, Elston in view of Yang in view of Hymes teaches:
verify the target wallet identifier is associated with the organization. (See Elston Paragraph 0090-0101 and 0232-0236 and Yang Paragraph 0018, 0033-0034 and 0058-0059 regarding wallet identifier.)

As per claims 5, Elston in view of Yang in view of Hymes teaches:
wherein the verification includes identifying the target wallet identifier exists in the organization’s database. (See Elston Paragraph 0090-0101 and 0232-0236 and Yang Paragraph 0018, 0033-0034 and 0058-0059 regarding wallet identifier.)

As per claims 6, Elston in view of Yang in view of Hymes teaches:
wherein the verification includes authentication credentials. (See Elston Paragraph 0090-0101 and 0232-0236)

As per claims 7, Elston in view of Yang in view of Hymes teaches:
wherein the authentication credentials are digitally signed. (See Elston Paragraph 0090-0101 and 0232-0236)

As per claims 8, Elston in view of Yang in view of Hymes teaches:
wherein the authentication credentials are encrypted. (See Elston Paragraph 0090-0101 and 0232-0236)

As per claims 9, Elston in view of Yang in view of Hymes teaches:
wherein the registration of the target wallet occurs upon the verification. (See Elston Paragraph 0090-0101 and 0232-0236 and Yang Paragraph 0018, 0033-0034 and 0058-0059 regarding wallet identifier.)

As per claims 15, Elston in view of Yang in view of Hymes teaches:
wherein the beacon is a target mobile user device with access to a target user’s target wallet associated with the target wallet identifier. (See Elston Paragraph 0071-0073 and Yang Paragraph 0018, 0033-0034 and 0058-0059 regarding wallet identifier.)

As per claims 16, Elston in view of Yang in view of Hymes teaches:
wherein the unique wallet identifier’s source is a source mobile user device with access to a user’s source wallet associated with the unique wallet identifier. (See Elston Paragraph 0071-0073 and Yang Paragraph 0018, 0033-0034 and 0058-0059 regarding wallet identifier.)

As per claims 19, Elston in view of Yang in view of Hymes teaches:
wherein the beacon may be integral to a device. 

As per claims 20, Elston in view of Yang in view of Hymes teaches:
wherein the integration may be through a smart device having a  processor and wireless communication. (See Elston Paragraph 0060-0071)

As per claims 21, Elston in view of Yang in view of Hymes teaches:
wherein the integration may be by affixing a beacon to the device. (See Elston Paragraph 0060-0071)

As per claim 29, Elston teaches a non-transient medium storing processor-    executable components, the components, comprising:
a component collection stored in the medium, including:
a point-to-point guidance component; (See Elston Paragraph 0061-0071, the “point-to-point guidance component” is interpreted as software or computer program under the Broadest Reasonable Interpretation in light of the Specification.)
wherein the component collection, stored in the medium, includes processor-issuable instructions to:
obtain a target account identifier registration at a beacon, wherein the beacon is configured to register variable target account identifier; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
register the target account identifier with the beacon; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
obtain a unique account identifier from a migrant account source associated with a user at the beacon; (See Elston Paragraph 0131-134, 0168 and 0191-0192)
obtain a target transaction request at the beacon from the migrant account source; (See Elston Paragraph 0071, 0120 and 0231-0244)
commit the target transaction request for the amount specified in the target transaction request to database. (See Elston Paragraph 0071, 0120 and 0231-0244)
Elston does not teaches the account identifier are wallet identifier;
commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.
However, Yang teaches using payment source wallet identifier as payment source identifier; using target wallet identifier as payment target identifier and processing payment by transmitting a destination address of a payee to receive a payment from the payment source wallet identifier to a distributed blockchain database configured to propagate the transaction request to a distributed blockchain database network for payment targeted to the destination address provided. (See Yang Paragraph 0018, 0033-0034 and 0058-0059)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston with teaching from Yang to execute the payment transaction using cryptocurrency protocol. One of ordinary skill in the art would have been motivated as cryptocurrency payment enable higher anonymity of financial transactions, more flexibility in types of financial transactions, and better protection of user privacy (See Yang 0003), adapting such form of payment increases the usability of the system.
Elston in view of Yang does not teach wherein the beacon and obtainment of the unique wallet identifier is triggered by the user’s proximity to the beacon and wherein the beacon is structured having non-NFC wireless communication.
However, Hymes teaches a terminal obtaining identifier triggered by the user’s proximity to the beacon and wherein the terminal is structured having non-NFC wireless communication. (See Hymes Paragraph 0075)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Hymes to obtain wallet identifier via proximity triggering of NFC technology. One of ordinary skill in the art would have been motivated as NFC is a known form of effective communication.

As per claim 57, Elston teaches a method comprising:
executing processor-implemented point-to-point guidance component instructions to:
obtain a target account identifier registration at a beacon, wherein the beacon is configured to register variable target account identifier; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
register the target account identifier with the beacon; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
obtain a unique account identifier from a migrant account source associated with a user at the beacon; (See Elston Paragraph 0131-134, 0168 and 0191-0192)
obtain a target transaction request at the beacon from the migrant account source; (See Elston Paragraph 0071, 0120 and 0231-0244)
commit the target transaction request for the amount specified in the target transaction request to database. (See Elston Paragraph 0071, 0120 and 0231-0244)
Elston does not teaches the account identifier are wallet identifier;
commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.
However, Yang teaches using payment source wallet identifier as payment source identifier; using target wallet identifier as payment target identifier and processing payment by transmitting a destination address of a payee to receive a payment from the payment source wallet identifier to a distributed blockchain database configured to propagate the transaction request to a distributed blockchain database network for payment targeted to the destination address provided. (See Yang Paragraph 0018, 0033-0034 and 0058-0059)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston with teaching from Yang to execute the payment transaction using cryptocurrency protocol. One of ordinary skill in the art would have been motivated as cryptocurrency payment enable higher anonymity of financial transactions, more flexibility in types of financial transactions, and better protection of user privacy (See Yang 0003), adapting such form of payment increases the usability of the system.
Elston in view of Yang does not teach wherein the beacon and obtainment of the unique wallet identifier is triggered by the user’s proximity to the beacon and wherein the beacon is structured having non-NFC wireless communication.
However, Hymes teaches a terminal obtaining identifier triggered by the user’s proximity to the beacon and wherein the terminal is structured having non-NFC wireless communication. (See Hymes Paragraph 0075)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Hymes to obtain wallet identifier via proximity triggering of NFC technology. One of ordinary skill in the art would have been motivated as NFC is a known form of effective communication.

As per claim 85, Elston teaches a system comprising:
means to process processor-executable instructions from the component collection, the component collection storage structured with processor executable instruction including:
obtain a target account identifier registration at a beacon, wherein the beacon is configured to register variable target account identifie; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
register the target account identifier with the beacon; (See Elston Paragraph 0090-0101 and 0232-0236, merchant account and employee ID teaches a target account identifier, while the linking or association process teaches a registration.)
obtain a unique account identifier from a migrant account source associated with a user at the beacon; (See Elston Paragraph 0131-134, 0168 and 0191-0192)
obtain a target transaction request at the beacon from the migrant account source; (See Elston Paragraph 0071, 0120 and 0231-0244)
commit the target transaction request for the amount specified in the target transaction request to database. (See Elston Paragraph 0071, 0120 and 0231-0244)
Elston does not teaches the account identifier are wallet identifier;
commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.
However, Yang teaches using payment source wallet identifier as payment source identifier; using target wallet identifier as payment target identifier and processing payment by transmitting a destination address of a payee to receive a payment from the payment source wallet identifier to a distributed blockchain database configured to propagate the transaction request to a distributed blockchain database network for payment targeted to the destination address provided. (See Yang Paragraph 0018, 0033-0034 and 0058-0059)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston with teaching from Yang to execute the payment transaction using cryptocurrency protocol. One of ordinary skill in the art would have been motivated as cryptocurrency payment enable higher anonymity of financial transactions, more flexibility in types of financial transactions, and better protection of user privacy (See Yang 0003), adapting such form of payment increases the usability of the system.
Elston in view of Yang does not teach wherein the beacon and obtainment of the unique wallet identifier is triggered by the user’s proximity to the beacon and wherein the beacon is structured having non-NFC wireless communication.
However, Hymes teaches a terminal obtaining identifier triggered by the user’s proximity to the beacon and wherein the terminal is structured having non-NFC wireless communication. (See Hymes Paragraph 0075)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Hymes to obtain wallet identifier via proximity triggering of NFC technology. One of ordinary skill in the art would have been motivated as NFC is a known form of effective communication.

Claims 10-14, 17, 18, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Elston et al (US 2003/0191709) in view of Yang et al (US 2015/0287026) in view of Hymes (US 2008/0064333), as applied to claims 1-9, 15, 16, 19-21, 29, 57 and 85, further in view of Griffin et al (US 2014/0074497).

As per claims 10, Elston in view of Yang in view of Hymes teaches:
wherein the transaction request includes a number of additional fields specified in a transaction payload. (See Elston Paragraph 0071, 0120 and 0231-0244)
but not that the transaction payload is 80 byte.
However, Griffin teaches containing transaction information within an 80-byte transaction message. (See Griffin Paragraph 0022 and 0039)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang in view of Hymes with teaching from Griffin to convey transaction request in an 80-byte transaction record. One of ordinary skill in the art would have been motivated as low volume message reduces data usage.

As per claims 11, Elston in view of Yang in view of Hymes in view of Griffin teaches:
wherein the fields include a tip amount. (See Elston Paragraph 0071, 0127 and 0236)

As per claims 12, Elston in view of Yang in view of Hymes in view of Griffin teaches:
wherein the fields include the beacon’s unique identifier. (See Elston Paragraph 0092)

As per claims 13, Elston in view of Yang in view of Hymes in view of Griffin teaches:
wherein the fields include the target wallet identifier. (See Elston Paragraph 0071-0073 and Yang Paragraph 0018, 0033-0034 and 0058-0059 regarding wallet identifier.)

As per claims 14, Elston in view of Yang in view of Hymes in view of Griffin teaches:
wherein the fields include the user’s identification information. (See Elston Paragraph 0192)

As per claims 17, Elston in view of Yang in view of Hymes in view of Griffin teaches:
wherein the fields include a transaction amount. (See Elston Paragraph 0236)

As per claims 18, Elston in view of Yang in view of Hymes in view of Griffin teaches:
wherein the fields include a transaction item. (See Elston Paragraph 0236)

Claims 22-28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Elston et al (US 2003/0191709) in view of Yang et al (US 2015/0287026) in view of in view of Hymes (US 2008/0064333), as applied to claims 1-9, 15, 16, 19-21, 29, 57 and 85, further in view of Imes et al (US 2015/0195099).

As per claim 22, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon may be affixed to a utility meter.
However, Imes teaches a network connect to utility meter recording usage. (See Imes Paragraph 0003, 0018, 0032, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang in view of Hymes with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

As per claim 23, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon affixed to a utility meter may be read by a user.
However, Imes teaches a network connect to utility meter recording usage. (See Imes Paragraph 0003, 0018, 0032, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang in view of Hymes with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

As per claim 24, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon affixed to a utility meter may be read by a user and outstanding usage may be paid by the user.
However, Imes teaches a network connect to utility meter recording usage. (See Imes Paragraph 0003, 0018, 0032, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang in view of Hymes with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

As per claim 25, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon affixed to a utility meter is a refrigerator at a hotel, and usage metrics include items consumed by the user.
However, Imes teaches a network connect to utility meter recording usage of a refirgerator. (See Imes Paragraph 0003, 0018, 0032, 0035, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

As per claim 26, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon affixed to a utility meter is a thermostat at a hotel, and usage metrics include items consumed by the user. 
However, Imes teaches a network connect to utility meter recording usage of thermostat. (See Imes Paragraph 0003, 0018, 0032, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

As per claim 27, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon affixed to a utility meter is a television at a hotel, and usage metrics include items viewed by the user.
However, Imes teaches a network connect to utility meter recording usage of television. (See Imes Paragraph 0003, 0018, 0032, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

As per claim 28, Elston in view of Yang in view of Hymes teaches:
the beacon being affixed to a vending machine dispensing product; (See Elston Paragraph 0141)
does not teach:
wherein the beacon affixed to a utility meter is a button affixed to consumables at a hotel, and usage metrics include items consumed by the user.
However, Imes teaches a network connect to utility meter recording usage. (See Imes Paragraph 0003, 0018, 0032, 0036, 0047, 0050 and 0056)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Elston in view of Yang with teaching from Imes to affix the beacon to a utility meter. One of ordinary skill in the art would have been motivated as such implement allows transaction resulted from utility usage.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 


Regarding the applicant’s arguments on the rejection under 35 USC 101, the examiner respectfully disagrees.
As to the argument that the Office Action ignored the limitations, the examiner respectfully disagrees. The applicant contend that “if a patent applicant were to claim a teleportation device, and the Office took that position that ‘but for the teleporter’, the claim is somehow directed to a manual process”. However, that is a mischaracterization of the Office Action. For instance, a claim to a teleportation device should include technological specifics of the teleportation device. Using this example, the applicant’s claims would not be claiming the teleportation device, but to claim forth a transaction process using the teleportation device. The applicant clearly did not invent distributed blockchain, nor the processor, nor the beacon. Otherwise, the instant claims should recite the technological details of these components. The distributed blockchain, the processor and the beacon are existing generic computing elements in which the cited Judicial Exception is applied on. The examiner maintains that other than invoking a generic computing elements of a proximity triggered beacon, the two limitations argued by the applicant encompasses no more than one or more person manually obtaining the unique wallet identifier and obtain a target transaction request.
As to the argument citing DDR and Enfish, the applicant’s argument did not adequately demonstrate how the claimed invention provide improvement to computer functionality, which is the crux of the eligibility rationale in DDR and Enfish. As discussed in Paged 29 of the Non-Final Office Action, the alleged improvement of “improve processing/bandwidth are reduced and security is enhanced” is “directed to the transaction, such as making the transaction faster, more compact and more secured. The role of the technology involved remains to be tool for conducting the now improved transaction, while the technology used remains unaltered, let alone improved.”
As to the argument citing Amdoc and Berheimer, the applicant’s argument did not adequately demonstrate how the claims include additional elements or a combination of additional elements that are unconventional. Based on the claim language, the recited additional elements include a generically recited processor invoked to perform the obtaining, registering and committing steps; a beacon for which the claimed processor obtain data at; and a distributed block chain database as a recipient the claimed processor committing transaction requests. As noted in the rejection, the claims merely invoke the generically recited processor to “apply” the steps of the cited Organized Human Activity. MPEP 2106.05 (f) indicated that the “apply it” format of drafting effort would not amount to significantly more. As to the beacon and the blockchain database, the two additional elements are not actively claimed as component of the invention, only where the claimed invention take place and what the claimed processor commits transaction request to. 
As to the argument the claimed invention provide specific machines and transformation of matter from one for to another, the examiner respectfully disagrees. Specification Paragraph 00402 and 00404 generally defined the processor, server and client without any technical specificity, indicating the recited machines are generic. MPEP 2106.05 (b) indicates that “[i]t is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” Moreover, the cited paragraph 00461 discussing the transforming of smart contract request is not a transformation of matter from one state to another. MPEP 2106.05 (c) explicitly indicates that “[a]n "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation”. Since the smart contract request is obviously a non-physical “request”, the transformation of such request is considered to be a transformation according the Particular Transformation analysis. 
As to the argument that claimed mechanism could not be carried out by human, it should be noted that the ineligible claim in Content Extraction & Transmission LLC v. Wells Fargo Bank also processes data in a way not performable by human. CET attempted to distinguish the claim from those found to be abstract in Alice and other case by pointing out the element – scanner and that human minds are unable to process and recognize bit output by scanner. The Court responded that "the claims in Alice also required a computer that processed streams of bit, but nonetheless were found to be abstract". Thus, the requirement of having a computer element to implement an abstract idea does not render such abstract idea eligible. As discussed in the rejection, the claimed beacon merely act as to an insignificant extra solution to obtain information pertaining the Judicial Exception, in which the claimed beacon performs only its conventional function of obtaining data. 
As to the argument “no human in a retail establishment is asking for everyone’s mobile phone as they enter the store, and then proceed to somehow obtain a target wallet identifier from the person’s phone and register it with a beacon, and then somehow commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database, and then somehow propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon”, it should be noted while a new form of transaction maybe claimed, “even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond  the  domain of  patent protection.” (See July 2015 Update of IGPSME Page 3)
Therefore, the applicant’s arguments regarding the rejection under 35 USC 101 are not persuasive.

Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the applicant’s traversal to the rejection under 35 USC 112 (b), the examiner respectfully disagrees. It should be noted that the crux of the rejection is based on the mean-plus-function recited in claim 85. For instance, claim 85 recites “means to process processor-executable instructions from the component collection, the component collection storage structured with processor executable instruction including…”, the claim’s requirement of “process processor-executable instructions” renders the mean-plus-function thereon a single means claim. “A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by its terms is limited to "an element in a claim for a combination." Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA  section 112, sixth paragraph. As such, they are not limited to the structure, material or act disclosed in the specification that performs the claimed function. Thus, a single means limitation that is properly construed will cover all means of performing the claimed function. The long-recognized problem with a single means claim is that it covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor. In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). A claim of such breadth reads on subject matter that is not enabled by the specification, and therefore, should be rejected under section 112(a) or pre-AIA  section 112, first paragraph. See also MPEP § 2164.08(a).” (See MPEP 2181 V)

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698